Citation Nr: 1759498	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-29 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a back injury.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a head injury, to include headaches, traumatic brain injury (TBI), and a cognitive disorder not otherwise specified (NOS), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to January 1983.

This matter is on appeal from a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

As is reflected on the title page of this decision, the Board has recharacterized the issue relating to a head injury.  In this regard, the Court of Appeals for Veteran Claims (Court) has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the Court held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

Here, the RO denied service connection for a headache disorder in July 1985.  Since that denial the Veteran filed for service connection for residuals of a head injury.  That said, the Veteran continues to seek service connection for headaches while now claiming other residuals of his initial head injury including a TBI and a cognitive disorder.  Importantly, just as in his initial claim, he maintains that these disabilities are the residual of a head injury he sustained following an active service motor vehicle accident (MVA).  See Board Hearing Testimony.  Given the aforementioned, the Board will broaden his claims under Clemons.  Therefore, the below discussion will consider whether new and material evidence has been submitted to reopen broader claims for residuals of a head injury to include TBI, cognitive disorders, and headaches.


FINDINGS OF FACT

1.  In testimony at his Travel Board Hearing in September 2016, the Veteran withdrew the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a back injury.

2.  The RO denied the Veteran's claim for entitlement to service connection for headaches in July 1985.

3.  The evidence received since the July 1985 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claim for service connection is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's diagnosed residuals of a head injury had their onset in service or are otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of substantive appeal on the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a back injury have been met.  38 U.S.C. § 7105 (2002); 38 C.F.R. § 20.101, 20.202, 20.204 (2017).

2.  The RO's July 1985 decision denying the Veteran's claim of entitlement to service connection for headaches is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. 
§ 20.1103 (2017).

3.  The criteria for reopening the claim of entitlement to service connection for headaches have been met.  38 U.S.C § 5108 (2002); 38 C.F.R. § 3.156 (a) (2017).

4.  Resolving reasonable doubt in the Veteran's favor, residuals of a head injury, to include headaches, TBI, and a cognitive disorder NOS were incurred in service.  38 U.S.C. § 1131, 5103, 5103A, 5107 (2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissed Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative, and except where withdrawn on record at a hearing, must be in writing.  38 C.F.R. § 20.204. 

With regard to the appeal of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a back injury, this issue was withdrawn on record by the Veteran at his Travel Board Hearing in September 2016.  Transcript at p. 2.  The Veteran's oral statement during his hearing, memorialized in writing in the transcript, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  There remain no allegations of errors of fact or law for appellate consideration, as to these issues.  Accordingly, as to the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a back injury, the Board does not have jurisdiction to review the appeal and it is dismissed.
II. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

As discussed below, the Board is reopening and granting entitlement to service connection for residuals of a head injury.  With regard to the reopening analysis, the Board acknowledges that the Veteran's initial April 1986 statement of the case (SOC) was returned as undeliverable to the RO.  The current record does not contain documentation of a second attempt to send this SOC.  That said, neither the Veteran nor his representatives have asserted lack of notice regarding the April 1986 SOC.  To the contrary, in his initial correspondence regarding his current claim, he acknowledged both that he was previously denied for service connection and the rationale for the denial.  See June 2011 Statement in Support of the Claim.  In light of the record, and the lack of assertion to the contrary, the presumption of regularity attaches and the Veteran is considered to have been notified of the April 1986 SOC.  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926); see also, Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992), See Montalvo v. Brown, 7 Vet. App. 312, 314.  Reopening analysis is therefore appropriate.

III. Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.  § 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156 (a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied entitlement to service connection for headaches in a July 1985 rating decision.  The claim was essentially denied due to a lack of current disability and/or evidence of in-service headaches.  As indicated above, the Veteran did not perfect his appeal of this denial.  The decision is thereby final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (b) (2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

Since this denial, the record now contains November 2011 VA examination reports noting new diagnoses for migraine headaches, TBI, and cognitive disorder NOS.  These reports also indicate that the listed disabilities are related to service.  Finally, the record includes the Veteran's presumed credible testimony clarifying the nature of his on-going disabilities.  This evidence is sufficient to satisfy the low threshold requirements for new and material evidence; and the headache claim is reopened.  38 C.F.R. § 3.156 (a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131 (2017); 38 C.F.R. § 3.303 (a) (2017).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).

The Veteran's primary contention is that he developed headaches and other neurologic residuals as a result of an in-service MVA.  See Board Hearing Testimony.  

Turning to the record, separate November 2011 VA examinations confirm diagnoses for TBI, migraines, and cognitive disorder NOS.  Therefore, current disability is established.  

As to in-service injury, the Board first acknowledges that the Veteran's hospitalization records following his MVA are not in the claims file.  There is also no indication that these records were specifically requested from Grove City Hospital in conjunction with his 1985 initial claim.  Unfortunately, given the protracted period since initial treatment, more than 20 years, it is unlikely that such records would be obtainable on remand.  Notwithstanding this determination, the claims file contains sufficiently credible evidence to establish the severity of the Veteran's MVA injury and decide the claim.

To that end, of record is a civilian police report confirming that the Veteran was involved in a head-on collision on January 23, 1981.  Per the report, the collision caused severe damage to the Veteran's vehicle and required ambulance response and transportation to Grove City Hospital.  Beyond this report, is a service treatment record that is suggestive that the Veteran received on-going care for his MVA injuries.  Specifically, on January 29, 1981 (6 days post MVA), he sought treatment for an abrasion and glass removal from his forehead.  Lastly, the Veteran has competently and credibly reported experiencing headaches following his MVA since his initial date of claim in March 1985.  See VA 21-4176 Report of Accidental Injury in Support of Claim for Compensation or Pension; see generally, Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In light of this evidence, in-service injury is conceded.

What remains for consideration is a nexus between the Veteran's current head injury residuals and service.  Of record are positive and negative opinions.  As to positive evidence, an October 2011 VA examiner opined that the Veteran suffered from a TBI due to his reported in-service MVA.  The examiner also clarified that the Veteran's diagnosed migraines were a result of his TBI.  This opinion was obtained following in-person examination and interview.  Thereafter, a VA psychiatric examiner confirmed his TBI diagnosis and diagnosed a cognitive disorder and posttraumatic stress disorder (PTSD).  All three diagnoses were correlated to his in-service MVA following in-person interview, examination, and consideration of the record.  Of note, the grant of service connection for PTSD was predicated upon this opinion.

Comparatively, a November 2011 independent medical evaluator (IME) opined that there was no evidence to support that the Veteran's current disabilities were at least as likely as not a progression of, or related to, his in-service MVA.  The IME also opined that a correlation between the Veteran's headaches to his MVA could not be provided as he suffered a second head injury post-service in 1988.  The Board does not find the IME's opinion sufficient to deny the Veteran's claim.  In brief, the IME failed to address the positive findings of the 2011 VA examiners with regard to post-MVA residuals.  Additionally, the IME failed to address the significance of the Veteran's reports of, and diagnoses for, a headache disability at the time of his initial denial for service connection.  Importantly, the RO's July 1985 initial denial predated the Veteran's second head trauma by three years.  In light of these omissions, the November 2011 IME opinion is afforded less probative value.  

In sum, the record contains evidence of an in-service injury.  VA examiners have opined that this in-service injury resulted in current permanent residuals including diagnosed chronic migraine headaches, TBI, and cognitive disorder NOS.  There is insufficient evidence to the contrary.  Entitlement to service connection is warranted.  

In granting the above, the Board acknowledges that there is evidence of the Veteran seeking treatment for a cluster headache on one occasion in service in December 1979.  This record predates his MVA, but was not addressed by a VA examiner or expert.  That said, this evidence does not specifically disprove the Veteran's subsequent development of a TBI, chronic migraine headaches, or cognitive impairments as a result of his January 1981 MVA.  Therefore, an addendum opinion is not required.  Resolving all reasonable doubt in favor of the Veteran entitlement to service connection for head injury residuals is granted.  See 38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2017).


ORDER

The issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a back injury is dismissed.

As new and material evidence sufficient to reopen the previously denied claim for service connection for headaches has been received the application to reopen is granted.

Entitlement to service connection for residuals of a head injury, to include headaches, TBI, and a cognitive disorder NOS is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


